NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3670-14T4

SHAMSIDDIN ABDUR-RAHEEM,

        Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

        Respondent.

__________________________________________

              Submitted October 17, 2016 – Decided May 10, 2017

              Before Judges Fisher and Leone.

              On appeal from the New Jersey Department of
              Corrections.

              Shamsiddin Abdur-Raheem, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel; Nicole
              E. Adams, Deputy Attorney General, on the
              brief).

PER CURIAM
      Appellant Shamsiddin Abdur-Raheem appeals the March 17, 2015

order by the New Jersey Department of Corrections (DOC) upholding

disciplinary sanctions.        We affirm.

                                        I.

      Appellant is currently serving a life sentence at the New

Jersey State Prison for murder and kidnapping.                 On August 30,

2014, Senior Corrections Officer Forbes conducted a routine cell

search of appellant's cell.         Forbes discovered, hidden inside a

toilet   paper   roll,   a     folded   note   with   two    small   envelopes

containing an unknown white powdery substance.              Forbes seized the

envelopes.

      Appellant was charged with prohibited act *.203, "possession

or   introduction   of   any    prohibited     substances    such    as    drugs,

intoxicants or related paraphernalia not prescribed for the inmate

by the medical or dental staff."             N.J.A.C. 10A:4-4.1(a) (2014).

He was placed in pre-hearing detention (PHD).           On August 31, 2014,

Sergeant Knox conducted an investigation and determined the *.203

charge had merit, served the disciplinary notice, and referred the

charge to a hearing officer for further action.              On September 3,

2014, the white powdery substance was sent to the State Police

Laboratory for testing.

      The prison disciplinary hearing began on September 3 and 4,

2014.    On September 8, 2014, Disciplinary Hearing Officer (DHO)

                                        2                                 A-3670-14T4
Cortes postponed the hearing due to the "requirement that results

from    State     Police    Laboratory      .    .     .    are    received     prior    to

adjudication of disciplinary infraction."                      On February 5, 2015,

the test results were received from the State Police Laboratory,

as indicated by a "Courtline" date stamp on the report.1                            After

performing gas chromatography, mass spectrometry, and other tests,

the     laboratory       determined   the       white       powdery     substance       was

bupropion,      a    prescription     drug       for       which   appellant     has     no

prescription.

       The hearing resumed on February 9, 2015.                    Appellant then made

requests for documents, witnesses, confrontation, a polygraph

test,    video      surveillance,     and       DNA,       fingerprint,    urine,       and

handwriting analyses, resulting in DHO Zimmerman granting six

brief postponements.         The hearing concluded on February 24, 2015.

DHO Zimmerman found appellant guilty of the *.203 charge and

imposed     the     following      sanctions:          90     days'     administrative

segregation       with    credit   for   time        served,       90   days'    loss    of

communication time, 365 days' urine monitoring, and permanent loss

of contact visits.




1 The prison disciplinary hearing system is commonly referred to
as "Courtline." See, e.g., N.J. State Parole Bd. v. Woupes, 184
N.J. Super. 533, 535 (App. Div. 1981), certif. denied, 89 N.J. 448
(1982).

                                            3                                     A-3670-14T4
       Appellant appealed DHO Zimmerman's decision to the Prison

Administrator, who upheld the decision and sanctions.                 Appellant

now seeks our review of the Prison Administrator's final decision.

                                         II.

       "Our role in reviewing the decision of an administrative

agency is limited."         Figueroa v. N.J. Dep't of Corr., 414 N.J.

Super. 186, 190 (App. Div. 2010).              "We defer to an agency decision

and    do   not   reverse   unless       it    is   arbitrary,   capricious    or

unreasonable or not supported by substantial credible evidence in

the record."      Jenkins v. N.J. Dep't of Corr., 412 N.J. Super. 243,

259 (App. Div. 2010).       Nonetheless, we must "engage in a 'careful

and principled consideration of the agency record and findings.'"

Williams v. Dep't of Corr., 330 N.J. Super. 197, 204 (App. Div.

2000) (quoting Mayflower Sec. Co. v. Bureau of Sec., 64 N.J. 85,

93 (1973)).       We must hew to our deferential standard of review.

                                     III.

       Appellant claims his due process rights were violated because

he    did   not   receive   a   timely    hearing.       "Prison   disciplinary

proceedings are not part of a criminal prosecution, and the full

panoply of rights due a defendant in such proceedings does not

apply."     Jenkins v. Fauver, 108 N.J. 239, 248-49 (1987) (quoting

Wolff v. McDonnell, 418 U.S. 539, 556, 94 S. Ct. 2963, 2975, 41
L. Ed. 2d 935, 951 (1974)).          Our Supreme Court has set forth due

                                          4                             A-3670-14T4
process     rights    that   must   be   afforded   to    inmates.    Avant    v.

Clifford, 67 N.J. 496, 525-46 (1975).                    Those rights are now

codified in a comprehensive set of DOC regulations, N.J.A.C. 10A:4-

9.1 to -9.28.        The "regulations strike the proper balance between

the security concerns of the prison, the need for swift and fair

discipline, and the due-process rights of the inmates."               Williams,

supra, 330 N.J. Super. at 203 (citing McDonald v. Pinchak, 139
N.J. 188, 202 (1995)).

       Under those regulations, "[i]nmates confined in Prehearing

Disciplinary Housing shall receive a hearing within three calendar

days   of    their     placement    in   Prehearing      Detention,   including

weekends and holidays, unless there are exceptional circumstances,

unavoidable delays or reasonable postponements."               N.J.A.C. 10A:4-

9.8(c) (2014).        In addition, N.J.A.C. 10A:4-9.9(a) provides:

             The failure to adhere to any of the time limits
             prescribed by this subchapter shall not
             mandate the dismissal of a disciplinary
             charge.   However, the Disciplinary Hearing
             Officer or Adjustment Committee may, in its
             discretion, dismiss a disciplinary charge
             because of a violation of time limits. Such
             discretion shall be guided by the following
             factors:

                     1.   The length of the delay;
                     2.   The reason for the delay;
                     3.   Prejudices to the inmate in
                          preparing his/her defense; and
                     4.   The seriousness of the alleged
                          infraction.


                                         5                              A-3670-14T4
      Appellant    was    charged     with       possession    of    a   prohibited

substance.   This required testing of the white powdery substance

in the envelopes to determine if it was a prohibited substance.

The substance was received by the State Police Laboratory within

four days of being seized.          However, Courtline had to wait five

months to obtain the lab results from the State Police Laboratory.

      It appears Courtline was diligent in attempting to obtain the

laboratory results.        DHO Cortes checked with the State Police

Laboratory on September 3, September 9, September 29, October 10,

October 20, December 2, and December 15, 2014, requesting an update

on   appellant's   lab     results.         On    October     20,   a    DOC    Senior

Investigator emailed Courtline advising "lab results normally take

on average 4-6 months to be returned from the State Police Lab."

Moreover, after DHO Cortes's December 15 request for an update,

Courtline was advised that all "law enforcement entities in the

state utilize the New Jersey State Police Lab" and that "all

submissions to the State Police Lab are processed in the order of

which received."    Courtline scheduled appellant's hearing to occur

within four days of receiving the lab results.

      Waiting for the lab results was an "unavoidable delay[]," as

the prison had to verify that the alleged prohibited substance was

indeed a prohibited substance before it could proceed to adjudicate

the *.203 charge.        N.J.A.C. 10A:4-9.8(c) (2014).              Appellant does

                                        6                                      A-3670-14T4
not dispute his multiple requests for a panoply of tests and

evidence     caused     and     justified        the    remaining           "reasonable

postponements."       Ibid.   Accordingly, Courtline's scheduling of the

hearing did not violate N.J.A.C. 10A:4-9.8(c).

      In any event, "[f]ailure to adhere to any of the time limits

prescribed    by   [N.J.S.A.     10A:4-9.8(c)]          shall    not     mandate      the

dismissal of a disciplinary charge."                   Negron v. N.J. Dep't of

Corr., 220 N.J. Super. 425, 429 (App. Div. 1987) (quoting N.J.A.C.

10A:4-9.9).    DHO Zimmerman considered the four factors in N.J.A.C.

10A:4-9.9(a) and declined in his discretion to dismiss the charge.

He "acknowledge[d] the excessive delay" of six months but stressed

the primary reason: "Lab results are necessary to adjudicate the

charge, and the DHO can not proceed without them."                     He noted "DHO

Cortes inquired about the lab results multiple times."                                DHO

Zimmerman also cited the seriousness of the alleged infraction,

highlighting that "[t]aking medication that is not prescribed can

cause   significant     health       problems"    and    that        possessing     non-

prescribed drugs posed "safety and security" concerns.                         Further,

"[p]rohibited acts preceded by an asterisk (*) are considered the

most serious and result in the most severe sanctions."                         N.J.A.C.

10A:4-4.1(a).

      After considering "[t]he length of the delay," "[t]he reason

for   the   delay,"    the    lack   of   "[p]rejudices         to    the    inmate    in

                                          7                                     A-3670-14T4
preparing his/her defense," and "[t]he seriousness of the alleged

infraction," N.J.A.C. 10A:4-9.9(a), DHO Zimmerman declined in her

discretion to dismiss the charge.         We cannot say that decision was

arbitrary, capricious, or unreasonable.            Indeed, appellant does

not allege any prejudice to his defense from the delay.2

      Appellant notes the State Police Laboratory Report indicates

it was notarized and signed by the analyst on October 15, 2014.

He concedes the report was not received by Courtline until February

5, 2015.   He claims "[t]he results were intentionally withheld by

SID   investigators    to    harass       and    punish   appellant       with

psychological no-touch torture by prolonging his adjudication

while subjecting him to harsh conditions of" PHD in violation of

N.J.A.C. 10A:4-9.8(e).      He has not offered any evidence of such

intentional   wrongdoing.       In       fact,   the   prison's   associate

administrator, noting that appellant was "on PHD status pending

lab results" and that "[w]e do not expect the results anytime

soon," instructed prison officials to release appellant from PHD

on December 2, 2014 – more than two months before Courtline

received the report.     Thus, it appears the delay was caused not

by an evil conspiracy, but by the troubling inefficiencies of the



2 Instead, appellant claims the delay in receiving the lab test
results caused DHO Zimmerman to deny his numerous evidence
requests, but the DHO's denials were proper, as set forth infra.

                                     8                                A-3670-14T4
State Police Laboratory in processing drug tests and communicating

the results.      Nonetheless, it was not arbitrary, capricious, or

unreasonable to decline to dismiss this serious charge under these

circumstances.3

                                   IV.

     Appellant also argues his due process rights were violated

by   the   denial    of   his   request    for   polygraph   examination.

"[Appellant] does not have the right to a polygraph test." Johnson

v. N.J. Dep't of Corr., 298 N.J. Super. 79, 83 (App. Div. 1997).

"An inmate's request for a polygraph examination shall not be

sufficient cause for granting the request."             N.J.A.C. 10A:3-

7.1(c).    "This administrative code section is designed to prevent

the routine administration of polygraphs, and a polygraph is

clearly not required on every occasion that an inmate denies a

disciplinary charge against him."         Ramirez v. Dep't of Corr., 382
N.J. Super. 18, 23—24 (App Div. 2005).             Therefore, "a prison

administrator's determination not to give a prisoner a polygraph

examination is discretionary and may be reversed only when that



3 Appellant claims the prison was not permitted to hold him in
disciplinary detention for more than fifteen days. N.J.A.C. 10A:4-
5.3(a)(1) (2014). However, he was placed in "prehearing detention"
under N.J.A.C. 10A:4-10.1 (2014), not "disciplinary detention"
under N.J.A.C. 10A:4-10.2 (2014). In any event, he received credit
for his prehearing detention against his sentence to ninety days
of administrative segregation. See N.J.A.C. 10A:4-10.1(f) (2014).

                                    9                             A-3670-14T4
determination is 'arbitrary, capricious or unreasonable.'"             Id.

at 24.

      "[A] polygraph examination is not required when corroborating

evidence . . . exist[s]."       Id. at 25.   Here, the note, envelopes,

and   bupropion   constituted    corroborating   evidence.      Moreover,

appellant was allowed to confront Officer Forbes and pose numerous

questions to him.   Thus, appellant "failed to demonstrate that the

denial of his request for a polygraph negated the fundamental

fairness of the disciplinary proceeding which would compel the

granting of his request for a polygraph."        Id. at 26.

      We also reject appellant's challenges to the denial of his

requests for other tests and evidence.         The DHO properly denied

appellant's request for records of searches of his cell a week or

more earlier as irrelevant, as "[t]horough cell searches may be

conducted as often as once a week" and "[s]pot-checks of cells may

be conducted at any time."       N.J.A.C. 10A:5-2.28(a).      His request

for video surveillance failed because no video was taken of the

routine cell search.     His request for urinalysis could not have

exculpated him as he was charged with possession, not use, of a

prohibited substance.   Similarly, handwriting analysis of the note

would not have exculpated him as it was an apparently unrelated

paper used as packaging.        Fingerprint analysis was not shown to

be possible or revelatory. Appellant was given a witness statement

                                    10                            A-3670-14T4
from a social worker who stated he had no reports or recollection,

so appellant's request to call him as a witness was properly denied

as irrelevant.    N.J.A.C. 10A:4-9.13(a)(2).     We cannot say denial

of   these   requests   negated   the   fundamental   fairness   of   the

disciplinary proceeding.

      Appellant claims he did not receive a copy of the lab results

until this appeal.      However, it appears he did receive the lab

results at the hearing because the Adjudication of Disciplinary

Charge form lists the lab results as one of the prison's "non-

confidential exhibits," and his counsel substitute signed the form

"acknowledg[ing] that [the form] accurately reflects what took

place at the inmate disciplinary hearing."            This "important"

provision for "the defendant inmate or his counsel substitute [to]

sign to indicate that the information set forth on the Adjudication

of Disciplinary Charge form accurately reflects what took place

at the hearing" is designed to "avoid [such] factual disputes" and

to keep them "from being decided at such a late date."       McDonald,

supra, 139 N.J. at 199.

      In any event, appellant failed to raise this claim in his

administrative appeal. "The obligation to exhaust 'administrative

remedies before resort to the courts is a firmly embedded judicial

principle.'"     Ortiz v. N.J. Dep't of Corr., 406 N.J. Super. 63,

69 (App. Div. 2009) (citation omitted).         "While the exhaustion

                                   11                            A-3670-14T4
requirement may be relaxed in the interest of justice, that relief

is not appropriate when the factual record is less than adequate

and the issue presented is one that requires the expertise of the

agency."   Ibid.     By failing to raise the claim, defendant has

deprived us of agency review and an adequate factual record to

support his claim.4

                                    V.

     Finally,     appellant    argues    his   due   process   rights   were

violated because his counsel substitute failed to provide adequate

assistance.     Pursuant to N.J.A.C. 10A:4-9.12(a), "[w]hen an inmate

has been charged with an asterisk offense, the inmate shall be

afforded   the    right   to   request   representation    by   a   counsel

substitute."5     Our Supreme Court has held that requiring inmates

to be represented by attorneys "would be wholly incompatible with

New Jersey institutional needs and capacities and . . . unessential


4Appellant also contends counsel substitute should not have signed
the Adjudication of Disciplinary Charge form because it was
inaccurate.   However, appellant did not make that claim in his
administrative   appeal,   which   simply   alleged    "inadequate
access/assistance from counsel substitute." We decline to address
this unexhausted claim.

5 An inmate has a due process "right to assistance from a counsel
substitute where the inmate is illiterate or the issues too complex
for the inmate to marshal an adequate defense." McDonald, supra,
139 N.J. at 195; see N.J.S.A. 10A:4-9.12(b).       Here, appellant
proved perfectly capable of writing literate motions and briefs
and marshalling a more-than-adequate defense in this relatively
simple case.

                                    12                              A-3670-14T4
to protection of the inmate's rights."         Avant, supra, 67 N.J. at

537. Rather, the prison need only "choose a sufficiently competent

staff member or inmate to provide assistance" or allow the inmate

to choose "a consenting staff member or inmate."             Id. at 529.       A

counsel substitute may be any "individual, such as an inmate

paralegal, teacher or social worker."       N.J.A.C. 10A:1-2.2.         Inmate

paralegals   are   not   attorneys    and   receive       limited   training.

N.J.A.C. 10A:6-2.12(b), -2.13.       To hold counsel substitutes to the

standards of legally-educated, licensed, and practicing attorneys

would be unrealistic, and likewise "wholly incompatible with New

Jersey institutional needs and capacities and . . . unessential

to protection of the inmate's rights."        See Avant, supra, 67 N.J.

at 537.

     Appellant has not shown counsel substitute was incompetent

or failed to fulfill his limited role.       Indeed, counsel substitute

met with appellant, inquired with Courtline about the delay of the

hearing,   examined   the   evidence,     prepared    a    brief    requesting

polygraph examination, and assisted appellant in the hearing.

     Appellant's remaining arguments lack sufficient merit to

warrant discussion.      R. 2:11-3(e)(1)(E).

     Affirm.




                                     13                                A-3670-14T4